DETAILED ACTION
This office action is in response to applicant’s filing dated January 14, 2021.

	
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 23, 2020 has been entered.
 
Status of Claims
Claim(s) 1-15 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks and amendments filed December 23, 2020.  Acknowledgement is made of Applicant's amendment of claim 1; and addition of new claim 15. 
Applicants elected with traverse Group I, drawn to a method of treating necrotizing enterocolitis in a subject in need of such treatment comprising administering to the subject one or more dose of a gap junction enhancing agent, wherein the gap junction enhancing agent is a quinoline derivative as the elected invention and mefloquine as the elected gap junction enhancing agent species in the reply filed on December 30, 2019.  The requirement is still 
Claims 1-4 and 13-15 are presently under examination as they relate to the elected species: mefloquine.

Priority
The present application is a continuation of US Application No. 13/921,865 filed on June 19, 2013; which is a continuation of PCT/US2011/066861 filed on December 22, 2011; which claims benefit of US Provisional Application No. 61/426,462 filed on December 22, 2010.  The effective filing date of the instant application is December 22, 2010. 


Objections and/or Rejections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated (Maintained Objections and/or Rejections) or newly applied (New Objections and/or Rejections, Necessitated by Amendment or New Objections and/or Rejections, NOT Necessitated by Amendment). They constitute the complete set presently being applied to the instant application.

Modified Objections and/or Rejections
Modifications Necessitated by Claim Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Milburn et al (US 2009/0069301 A1, cited in a previous Office Action) in view of Stauffer et al (J Travel Med, 2003; 10:225-240, cited in a previous Office Action).
Milburn teaches a method of treating a disease associated with inflammation comprising administering a sirtuin-modulating compound [0326] wherein exemplary inflammatory conditions include necrotizing enterocolitis [0327] wherein the sirtuin-modulating compounds may be taken in combination with other compounds useful for treating inflammation [0330] including mefloquine [0330].
While the reference may not be anticipatory insofar as one must select mefloquine from various compounds useful for treating inflammation necrotizing enterocolitis from various inflammatory conditions as taught in Milburn, it remains that it would have been obvious to a person of ordinary skill in the art, to have selected mefloquine and necrotizing enterocolitis in order to arrive at a method useful for treating necrotizing enterocolitis.  The skilled person would have been motivated to do so by the unambiguous disclosure of each particular species of compounds individually and alternatively as equally useful in a method of treating inflammatory conditions including necrotizing enterocolitis.  This conclusion is supported by the fact that it has long been held in patent prosecution that a reference should be considered as expansively as is reasonably possible in determining the full scope of the contents within its four corners.  

Milburn does not explicitly teach the subject is a human infant.  However, Milburn teaches the disclosed methods are useful for treating humans [0419].  Moreover, Milburn 
Moreover, Stauffer teaches mefloquine is known to be administered to infants.  Stauffer teaches mefloquine is only available in 250 mg tablets, a compounding pharmacy can prepare pulverized MQ and place it in gelatin capsules for small infants (page 232, left, 1st paragraph) and pediatric doses of mefloquine for infant less than 15 kg is 5 mg/kg salt (4.6 mg mg/kg base) PO q week.  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to utilize the method of treat necrotizing enterocolitis taught by Milburn to treat an infant since Milburn suggests the methods taught are suitable for treating infant disorders and since Stauffer teaches mefloquine is administered to infants.  
Taken together, all this would result in the practice of the method of claims 2-4 with a reasonable expectation of success.

Regarding claims 2-4, Milburn does not explicitly teach the mefloquine is administered in amounts within the claimed ranges.  However, Stauffer teaches mefloquine is only available in 250 mg tablets, a compounding pharmacy can prepare pulverized MQ and place it in gelatin capsules for small infants (page 232, left, 1st paragraph) and pediatric doses of mefloquine for infant less than 15 kg is 5 mg/kg salt (4.6 mg mg/kg base) PO q week.  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to utilize the pediatric doses of mefloquine taught by Stauffer as a starting point for In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.") 
Taken together, all this would result in the practice of the method of claims 2-4 with a reasonable expectation of success.


Claims 13-14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Milburn et al (US 2009/0069301 A1, cited in a previous Office Action) in view of Stauffer et al (J Travel Med, 2003; 10:225-240, cited in a previous Office Action), and further in view of Brands et al (US 2011/0142817 A1, effective filing date February 4, 2004).

However, Stauffer teaches mefloquine (MQ) is approved for usage in children of all ages in the United States (page 228, right, 1st paragraph); MQ, like CQ (chloroquine), is extremely bitter and administering the medication with special foods may be necessary (page 232, left); suggestions for administration of mefloquine to children unable to swallow tablets or gelatin capsules is to open gel cap and place in sweet food item such as chocolate syrup, sweetened condensed milk, jam, or inside an oreo cookie (Table 2).
Moreover, Brands teaches an infant formula for treating necrotizing enterocolitis (title and abstract); a medical food is an infant formula or milk fortifier which can be easily administered to a subject in addition to or partly replacing a commercially available infant formula; it is possible to replace only part of a commercial available infant formula, for instance only 1 or more spoonfuls per feeding with a medical food, formula or milk fortifier and can be administered in addition to infant formula or mother’s milk [0054].
As such, since Milburn and Stauffer suggest a method of treating necrotizing enterocolitis comprising administering mefloquine wherein mefloquine is administered with special foods including a milk product; and since Brands teaches a method of treating necrotizing enterocolitis comprising administering a medical food wherein the medical food is an infant formula, at the effective filing date of the invention it would have been prima facie obvious for a person of ordinary skill in the art formulate the mefloquine in an infant formula formulation with an expectation of success, since the prior art establishes that mefloquine has 

Regarding claim 14, Brands teaches nutrients in infant formula prescribed by the FDA include protein, the source of protein shall be at least nutritionally equivalent to casein; ascorbic acid, vitamins A, B6, B12, E, K, and B6; and thiamine (Table 1).  It would have been prima facie obvious for a person of ordinary skill in the art formulate the mefloquine in an infant formula formulation comprising protein, the source of protein shall be at least nutritionally equivalent to casein; ascorbic acid, vitamins A, B6, B12, E, K, and B6; and thiamine, since the prior art establishes that these nutrients in an infant formula are prescribed by the FDA.
Taken together, all this would result in the practice of the method of claims 13 and 14 with a reasonable expectation of success.
	Regarding claim 15, Brands teaches necrotizing enterocolitis is a leading cause of morbidity and mortality in neonates, occurring in 0.3 to 2.4 per 1000 live births; multiple risk factors for developing NEC have been identified, including prematurity, ischemia, formula feeding, and bacterial colonization of the intestine [0004]; one of the risk factors for developing necrotizing enterocolitis is preterm birth [0093]; in humans, preterm birth refers to the birth of a baby of less than 37 weeks gestational age [0092].  Birth less than 37 weeks gestational age  reads on a human infant born before 40 weeks gestation.  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention 
Taken together, all this would result in the practice of the method of claim 15 with a reasonable expectation of success.

Response to Arguments
A single disclosure of necrotizing enterocolitis among a laundry list of conditions spanning across unrelated modalities, including stroke, Alzheimer's disease, diabetes, sunburn, menstrual cramps, eczema coupled with a separate single mention of mefloquine hydrochloride among a laundry list of unrelated drugs that include antibiotics, steroids, anti-malarials, and even such anti-inflammatory agents as aspirin (acetylsalicylic acid) and ibuprofen, does not meet the legal standard of obviousness for independent claim 1 and the claims depending therefrom. In particular, contrary to the Examiner's allegations, Milburn does not provide any basis or reasonable expectation that mefloquine could be administered to a human infant in need thereof to treat necrotizing enterocolitis, as required by independent claim 1.  The Examiner has selected each of mefloquine and necrotizing enterocolitis from a large list of disparate elements in a single reference (Milburn). As noted above, necrotizing enterocolitis is mentioned in a large list of inflammatory diseases, between a "sunburn" and a "granulocyte transfusion associated syndrome."  Further, mefloquine hydrochloride is specifically disclosed 

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
  MPEP 2144.07 states that “[T]he selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.”  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Applicant is also reminded that “[l]t is well settled that it is a matter of obviousness for one of ordinary skill in the art to select a particular component from among many disclosed by the prior art as long as it is taught that the selection will result in the disclosed effect, even when the possible selections number 1200 or in the thousands. Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989); In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985).” In the instant case, Milburn teaches the disclosed compositions are useful for treating inflammatory conditions and teaches necrotizing enterocolitis as one of the exemplary inflammatory conditions (see paragraph [0327]).  As set forth above, Milburn teaches in certain embodiments, one or more sirtuin-modulating compounds may be taken in combination with other compounds useful for treating inflammation and explicitly teach an embodiment wherein the other therapeutic agent is 


Applicant argues:
Applicant submits, as disclosed in the instant specification, necrotizing enterocolitis is a disease affecting prematurely born children, and is a leading cause in newborn death and disability.  The independent claim 1 recites a method of treating necrotizing enterocolitis in a subject in need thereof ... wherein the subject is a human infant. This indication is a clearly and vastly different targeted patient population from other "inflammatory conditions" noted by Milburn, such as Alzheimer's disease, rheumatoid arthritis, diabetes or menstrual cramps, all of which as listed in the same sentence with necrotizing enterocolitis.  A person skilled in the art would therefore readily recognize that the treatment approaches will vary significantly 

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
  MPEP 2144.07 states that “[T]he selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.”  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Applicant is also reminded that “[l]t is well settled that it is a matter of obviousness for one of ordinary skill in the art to select a particular component from among many disclosed by the prior art as long as it is taught that the selection will result in the disclosed effect, even when the possible selections number 1200 or in the thousands. Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989); In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985).” In the instant case, Milburn teaches the disclosed compositions are useful for treating inflammatory conditions and teaches necrotizing enterocolitis as one of the exemplary inflammatory conditions (see paragraph [0327]).  As set forth above, Milburn teaches in certain embodiments, one or more sirtuin-modulating prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to utilize the method of treat necrotizing enterocolitis in an infant comprising administering mefloquine suggested by Milburn and Stauffer to treat a preterm infant born less than 37 weeks gestational age since Brand teaches preterm birth is a risk factor for developing necrotizing enterocolitis, necrotizing enterocolitis is a leading cause of morbidity and mortality in neonates, and that mefloquine was known to be administered to infants.



Applicant argues:
Milburn discloses mefloquine as an anti-malarial and includes no suggestion that mefloquine chloride could be used in treatment for necrotizing enterocolitis in human infants. Stauffer is directed specifically to treatment and prevention of malaria in small children and makes no mention of necrotizing enterocolitis.  Applicant submits that the Examiner's characterization of Stauffer has impermissibly picked only the parts that support Examiner's position.  Stauffer is directed to strategies for prevention of malaria in children. Children aged 

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
Applicants are reminded that it must be remembered that the references are relied upon in combination and are not meant to be considered separately as in a vacuum.  It is the combination of all of the cited and relied upon references, which make up the state of the art with regard to the claimed invention. The test for obviousness is not whether the features of a In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In the instant case, as set forth above, Milburn teaches a method of treating inflammatory conditions wherein an exemplary inflammatory condition is necrotizing enterocolitis comprising administering mefloquine hydrochloride.  The teachings of Stauffer are relied upon to establish doses of mefloquine that were known to be utilized in infants.  Before the effective filing date of the invention, it would have been prima facie obvious to one of ordinary skill in the art to utilize doses known to be suitable for treating infants as a starting point for treating necrotizing enterocolitis in an infant.
The Examiner notes that a full term human infant refers to an infant of a baby of more than or equal to 37 weeks gestational age.  The instant claims do not require that the infant is an infant that weighs less than 1,500 g or that the infant is preterm, just that the infant is born less than 40 weeks gestational age.  An infant born at 37 weeks would be recognized as a full term birth infant and would read on the instant claims.


Applicant argues:
Applicant submits that contrary to the Examiner's allegation, Stauffer does not suggest administering mefloquine to infants. As seen in Table 2, to which the Examiner is citing for support of the instant rejection, the "Suggestions for Administration" column for mefloquine 

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
The Examiner acknowledges that Stauffer teaches in the United Kingdom, it is not recommended for children less than 6 kg, or under 3 months of age; however the Examiner notes that Stauffer teaches mefloquine is approved for usage in children of all ages in the United States (page 228, right, 1st paragraph) and MQ can be considered safe and effective for use in most infants and children (page 232, left, last paragraph).  As set forth above, Milburn teaches a method of treating necrotizing enterocolitis comprising administering mefloquine.  As set forth above, Stauffer teaches doses of mefloquine that are suitable for treating pediatric patients.  As set forth above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to utilize the pediatric doses of mefloquine taught by Stauffer as a starting point for optimizing the amount of mefloquine to administer in a method of treating necrotizing enterocolitis comprising administering mefloquine to an infant suffering from necrotizing enterocolitis since the prior art teaches these doses of mefloquine are suitable for administration to an infant.   As set forth above, st paragraph); MQ, like CQ (chloroquine), is extremely bitter and administering the medication with special foods may be necessary (page 232, left); suggestions for administration of mefloquine to children unable to swallow tablets or gelatin capsules is to open gel cap and place in sweet food item such as chocolate syrup, sweetened condensed milk, jam, or inside an oreo cookie (Table 2).  As set forth above, since Milburn and Stauffer suggest a method of treating necrotizing enterocolitis comprising administering mefloquine wherein mefloquine is administered with special foods including a milk product; and since Brands teaches a method of treating necrotizing enterocolitis comprising administering a medical food wherein the medical food is an infant formula, at the effective filing date of the invention it would have been prima facie obvious for a person of ordinary skill in the art formulate the mefloquine in an infant formula formulation with an expectation of success, since the prior art establishes that mefloquine has a bitter taste and should be administered with special foods and an infant formula formulation is a suitable method of administering an active agent for treating necrotizing enterocolitis.

Conclusion
Claims 1-4 and 13-15 are rejected. 
No claim is allowed.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Rayna Rodriguez/             Examiner, Art Unit 1628